CALOGERO, C.J.,
concurs in the denial of the writ application. The applicant asserts that his filing is timely. He refers to a suggestion, purportedly from ■ this Court’s clerk’s office, that his filing is timely if he “submits, the writ application without argument section, and simultaneously files a Motion for Leave of Court to supplement the writ application.” That procedure is akin to the following. If an incomplete, or sparse writ application is filed in this Court within the time limit afforded in Rule X Section 5 of the Louisiana Rules of Court, we have traditionally respected it as a timely application and have treated it such and allowed additional time within which to supplement that filing. See State v. Sandra Hall, 97-KO-3701 (La.1997). That circumstance is distinguishable from the instant ease, however, in which the outset filing by the applicant in this Court was effectuated on the 47th day after the court of appeal decision was rendered in violation of Rule X Section 5.